Citation Nr: 0027159	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
claimed as due to Agent Orange exposure.  

2.  Entitlement to service connection for a skin disorder and 
allergic reaction, claimed as due to Agent Orange exposure. 

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as due to Agent Orange exposure.  

4.  Entitlement to an increased rating for hypertensive heart 
disease, currently rated 30 percent disabling.  

5.  Entitlement to an increased rating for headaches, 
currently rated 10 percent disabling.  

6.  Entitlement to an increased rating for a right thigh 
muscle hernia, currently rated 10 percent disabling.

7.  Entitlement to an increased rating for chondromalacia 
with arthritis of both knees, currently rated 10 percent 
disabling.

8.  Entitlement to an increased (compensable) rating for 
bilateral otitis externa.  


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970 and from August 1972 to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1987 and later RO rating 
decisions.  

The RO denied service connection for a liver disorder, a skin 
disorder and allergic reaction, and a psychiatric disorder, 
all claimed as secondary to Agent Orange exposure.

The RO also addressed claims for increased ratings for the 
veteran's service-connected disabilities.  The RO denied an 
increase in a 10 percent rating for hypertension, although it 
subsequently recharacterized the condition as hypertensive 
heart disease, and increased the rating to 30 percent.  The 
RO increased the rating for headaches from 0 percent to 10 
percent, and the RO increased the rating for a right thigh 
muscle hernia from 0 percent to 10 percent.  The RO denied a 
compensable rating for chondromalacia of both knees, but it 
subsequently recharacterized the condition as chondromalacia 
with arthritis of both knees, and increased the rating to 10 
percent.  The RO also denied an increase in a 0 percent 
rating for bilateral otitis externa.  The Board notes that 
while the RO increased the ratings for some of the service-
connected disabilities, the veteran has not indicated he is 
satisfied with the ratings, and thus all increased rating 
claims continue on appeal.  AB v Brown, 6 Vet.App. 35 (1993).

The present Board decision addresses the service connection 
issues.  The increased rating issues are the subject of the 
remand which follows the decision.


FINDINGS OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for a liver disorder, 
a skin disorder and allergic reaction, and a psychiatric 
disorder, claimed as secondary to Agent Orange exposure.  


CONCLUSION OF LAW

The veteran's claims for service connection for a liver 
disorder, a skin disorder and allergic reaction, and a 
psychiatric disorder, claimed as secondary to Agent Orange 
exposure, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran first served on active duty from April 1968 to 
November 1970.  Within this time he had service in Vietnam 
from July 1969 to November 1970.  The veteran's service 
medical records from September and October 1970 reflect 
cellulitis.  On separation examination in November 1970, 
there was healing cellulitis of the right inguinal region; 
the skin, abdomen and viscera, and psychiatric system were 
normal.

An a March 1972 VA examination, after the first period of 
service, there were no findings of a liver disorder, skin 
condition or allergic reaction, or a psychiatric disorder.

The veteran again served on active duty from August 1972 to 
December 1978.  Service medical records include a May 1978 
periodic physical examination report which notes that he had 
a history of cellulitis of the right lower extremity.  In 
June 1978, the veteran was given permission not to shave due 
to ingrown hairs (pseudofolliculitis barbae).  On service 
separation examination in November 1978, the skin, abdomen 
and viscera, and psychiatric system were clinically normal.  

On VA examination in February 1979, a history of right lower 
extremity cellulitis was reported, but no residuals were 
found.  There were no findings of a skin disorder or allergic 
reaction, a liver disorder, or a psychiatric disorder.

VA outpatient records from 1980 show the veteran was seen 
several times for psychiatric complaints, and impressions 
included anxiety reaction, depression, and possible 
personality disorder.

A December 1980 Board decision denied service connection for 
residuals of cellulitis, noting that the service episode 
resolved without residuals.

The report from an Agent Orange registry examination was 
received by the RO in October 1985.  The veteran reported a 
history of skin infections during service.  

On VA examinations performed from April to August 1986, 
diagnoses included questionable liver disease.  It was noted 
that he was clinically asymptomatic without signs or symptoms 
of liver disease. On dermatology examination, the veteran 
complained of painful bumps intermittently for 15 years in 
the groin area and both armpits.  The examiner noted that 
both axillae were clear with scarring in groin and inguinal 
folds.  Probable hidradenitis suppurativa was noted.  On 
psychiatric examination, the diagnosis was mixed personality 
disorder.  

On VA examination in November 1988, the veteran complained of 
frequent headaches and a recurrent skin rash.  No skin 
diseases were noted.  No digestive abnormalities were noted.  
The veteran reported his headaches were associated with 
tension and anxiety.  Psychiatric examination led to a 
diagnosis of adjustment disorder with mixed emotional 
features.

On VA examination in August 1991, the veteran complained of 
nervousness.  On psychiatric examination, it was noted that 
he had no psychiatric problems that would keep him from 
working.  No psychiatric diagnosis was noted.

On a May 1994 general medical examination for the VA, no 
current skin or digestive problems were noted.  At another 
May 1994 examination, it was noted the veteran said he 
suffered from depression since 1970.  He reported that 
currently he had periods of depressive dysphoria and 
impulsive outbreaks depending on psychic and physical 
stresses.  The diagnoses were tension headache, hypertonia, 
and suspected depressive dysphoria.  The examiner commented 
that the veteran's depressive syndrome was probably related 
to experiences in the Vietnam War.  

In a May 1994 medical statement, P.U. Heuckenkamp, M.D. 
indicated that the veteran had been his patient for many 
years and was treated for hypertension and chronic liver 
disease.  Dr. Heuckenkamp related that the veteran received 
medication for control of his blood pressure.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); Chase v. West, 13 Vet.App. 413 (2000); McCartt v. 
West, 12 Vet. App. 164 (1999).  

The veteran claims service connection for a liver disorder, a 
skin disorder and allergic reaction, and a psychiatric 
disorder, all claimed as secondary to Agent Orange exposure 
in Vietnam.  His claims present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claims are well grounded, meaning plausible.  
If he has not presented evidence that his claims are well 
grounded, there is no duty on the part of the VA to assist 
him with his claims, and the claims must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For the veteran's claims for service connection to be 
plausible or well grounded, they must be supported by 
competent evidence, not just allegations. Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

i.  Liver Disorder

The service medical records from the veteran's 1968-1970 and 
1972-1978 periods of active duty are negative for treatment 
or diagnosis of a chronic liver disease.  On VA examination 
in 1986, questionable liver disease was noted; however, the 
veteran was clinically asymptomatic without signs or symptoms 
of disease.  A private 1994 physician's statement notes that 
the veteran was treated for chronic liver disease; however, 
clinical records related to such treatment were not included.  

The Agent Orange presumption for service connection does not 
apply to the veteran's claim for service connection for a 
liver disorder because a liver disorder is not among the 
listed conditions subject to the law.  Moreover, a well-
grounded claim for service connection on a direct basis is 
not presented, as the veteran has not submitted any evidence 
of actual Agent Orange exposure plus competent medical 
evidence linking any current liver disorder with such Agent 
Orange exposure or other incidents of service.  McCartt, 
supra; Brock v. Brown, 10 Vet. App. 155 (1997); Caluza, 
supra.  Consequently, his claim for service connection must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a).

ii.  Skin Disorder and Allergic Reaction

The service medical records from the veteran's 1968-1970 and 
1972-1978 periods of active duty are negative for treatment 
or diagnosis of a chronic skin disease.  He was treated for 
cellulitis and for pseudofolliculitis barbae, but such 
resolved without residuals.  On VA examination in 1986, 
probable hidradenitis suppurativa was noted.  Although the 
veteran complained of recurrent skin rashes on VA examination 
in 1988, no skin diseases were noted.  The 1994 examination 
also shows no skin disorder.  There is no evidence of a 
current allergic reaction.  

The Agent Orange presumption for service connection does not 
apply to the veteran's claim for service connection for a 
skin disorder and allergic reaction because he does not have 
one of the skin conditions listed in the law (e.g., 
chloracne) and an allergic reaction is not subject to the 
law.  Moreover, a well-grounded claim for service connection 
on a direct basis is not presented, as the veteran has not 
submitted any evidence of actual Agent Orange exposure plus 
competent medical evidence linking any current skin condition 
with such Agent Orange exposure or other incidents of 
service.  McCartt, supra; Brock, supra; Caluza, supra.  
Consequently, his claim for service connection must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a).

iii.  Psychiatric Disorder

Service medical records show no chronic psychiatric disorder.  
Medical records from years after service have at times noted 
no psychiatric disorder, although at other times there have 
been diagnoses such as a personality disorder (for which 
service connection is precluded per 38 C.F.R. § 3.303(c)), 
anxiety and depression, and an adjustment disorder.  

The Agent Orange presumption for service connection does not 
apply to the veteran's claim for service connection for a 
psychiatric disorder, because such is not among the listed 
conditions subject to the law.  Moreover, a well-grounded 
claim for service connection on a direct basis is not 
presented, as the veteran has not submitted any evidence of 
actual Agent Orange exposure plus competent medical evidence 
linking any current psychiatric condition with such Agent 
Orange exposure.  McCartt, supra; Brock, supra; Caluza, 
supra.  Consequently, his claim for service connection must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a).  


ORDER

Service connection for a liver disorder, claimed as due to 
Agent Orange exposure, is denied.  

Service connection for a skin disorder and allergic reaction, 
claimed as due to Agent Orange exposure, is denied.  

Service connection for a psychiatric disorder, claimed as due 
to Agent Orange exposure, is denied.  



REMAND

The veteran's claims for increased ratings for multiple 
service-connected disabilities are well grounded, meaning 
plausible, and there is a further VA duty to assist him in 
developing the evidence pertinent to those claims.  38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159; Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The veteran's last VA compensation examination to evaluate 
any of his service-connected disabilities was performed in 
May 1994.  In the judgment of the Board, given the lapse of 
time since the last examination, and allegations of worsened 
conditions, current VA examination is warranted.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994),  Any recent treatment records 
should also be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Accordingly, the increased rating issues are remanded for the 
following actions:

1.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
treatment for his service-connected 
disabilities since May 1994.  The RO 
should then obtain copies of the related 
medical records.  38 C.F.R. § 3.159.  

2.  The RO should have the veteran 
undergo VA examinations to determine the 
severity of his service-connected 
hypertensive heart disease, migraine 
headaches, right thigh muscle hernia, 
chondromalacia with arthritis of both 
knees, and bilateral otitis externa.  If 
feasible, the claims folder should be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations.  (The Board realizes this 
may not be feasible if the veteran is 
still living overseas and undergoes a fee 
basis examination overseas.)  All 
findings necessary for rating the 
disabilities should be reported in 
detail.  (The RO should assure that all 
findings necessary for rating under any 
recently revised rating criteria, such as 
is the case with hypertensive heart 
disease, are reported by the examiners.) 

5.  Thereafter, the RO should review the 
claims for increased ratings for 
hypertensive heart disease, migraine 
headaches, right thigh muscle hernia, 
chondromalacia with arthritis of both 
knees, and bilateral otitis externa.  
Where applicable, both old and new rating 
criteria should be applied.  If the 
claims are denied, the veteran should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  





		
	L.W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

